ATTORNEY GRIEVANCE COMMISSION                     *            IN THE
  OF MARYLAND                                                  COURT OF APPEALS
                                                  *            OF MARYLAND
                Petitioner
                                                  *            Misc. Docket AG No. 7
V.
                                                  *            September Term, 2017

ARTEMIO RIVERA                                    *

                Respondent.                       *

                                              ORDER

        Upon consideration of the Petition for Disciplinary or Remedial Action filed by Petitioner

pursuant to Maryland Rule 19-721(a)(2) and 19-738 and the Respondent's response to the

Court's Order to Show Cause, it is this __             May
                                        1 8th day of _______ , 2017, by the

Court of Appeals of Maryland;

        ORDERED, that the Respondent, Artemio Rivera, be and hereby is temporarily suspended

from the practice of law in the State of Maryland pursuant to Maryland Rule 19-738(d) until further

order of this Court; and it is further

        ORDERED, that the Clerk of this Court shall remove the name of Artemio Rivera from the

register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund

of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761 (b ).



                                                        /s/ Mary Ellen Barbera
                                                       Chief Judge